
	
		II
		112th CONGRESS
		2d Session
		S. 3380
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2012
			Mr. Blumenthal (for
			 himself, Mr. Begich,
			 Mr. Isakson, Ms. Snowe, Mr.
			 Rubio, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the issuance of a Victory for Veterans
		  stamp, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Victory for Veterans Stamp Act of
			 2012.
		2.Victory for
			 Veterans stamp
			(a)In
			 generalTitle 39, United
			 States Code, is amended by inserting after section 414 the following:
				
					414a.Victory for Veterans stamp
						(a)In order to provide members of the public
				an opportunity to honor their veterans by supporting veterans’ employment
				programs, to reduce the deficit, and to preserve the vital role of the United
				States Postal Service, the Postal Service shall issue a special stamp (referred
				to in this section as the Victory for Veterans Stamp) in
				accordance with the provisions of this section.
						(b)The Victory for
				Veterans Stamp—
							(1)shall not be valid
				for purposes of postage; and
							(2)shall be offered at a cost equal to 25
				cents.
							(c)(1)The amounts becoming available from the
				sale of the Victory for Veterans Stamp shall be used as follows:
								(A)One-third of such amounts shall be
				transferred to the Department of Veterans Affairs for purposes of funding
				vocational rehabilitation programs for veterans under chapter 31 of title
				38.
								(B)One-third of such amounts shall be
				transferred to the general fund of the Treasury for purposes of deficit
				reduction.
								(C)One-third of such amounts shall be used by
				the Postal Service to satisfy obligations incurred under section 2005.
								(2)Amounts transferred under this subsection
				to an agency under paragraph (1)(A) or (1)(B) shall be made under such
				arrangements as the Postal Service shall by mutual agreement with such agency
				establish in order to carry out the purposes of this section.
							(3)For purposes of this section, the term
				amounts becoming available from the sale of the Victory for Veterans
				Stamp means—
								(A)the total amounts received by the Postal
				Service that it would not have received but for the enactment of this section,
				reduced by
								(B)an
				amount sufficient to cover reasonable costs incurred by the Postal Service in
				carrying out this section, including those attributable to the printing, sale,
				and distribution of the Victory for Veterans Stamp under this section, as
				determined by the Postal Service under regulations that it shall
				prescribe.
								(d)Amounts transferred under subsection
				(c)(1)(A) to the Department of Veterans Affairs shall not be taken into account
				in any decision relating to the level of appropriations or other Federal
				funding to be furnished in any year to the Department.
						(e)The Victory for Veterans Stamp shall be
				made available to the public beginning on such date as the Postal Service shall
				by regulation prescribe, but in no event later than 6 months after the date of
				the enactment of this section.
						(f)The Postmaster General shall include in
				each report rendered under section 2402 information concerning the operation of
				this
				section.
						.
			(b)Conforming
			 amendmentThe table of
			 sections for title 39, United States Code, is amended by inserting after the
			 item relating to section 414 the following:
				
					
						414a. Victory for Veterans
				stamp.
					
					.
			
